Title: Enclosure: List of Slaves and Livestock at Claiborne’s, 23 December 1771
From: Davenport, Joseph
To: 

 

Claibornes Decr 23 1771

A list of Colo. George Washington’s Negroes, Cattle &c.



Black Cattle
Hogs


No.
Sex
Years old
28 up fattening



16
Oxen

10 Breading Sows


25
Stears
4 & upwd
11 Spaid Do.
 1 year old


21
Do
2 & 3
17 Barrows
1 Do Do


46
Cows
4 & upwd
12 Shoats



12
Cows
2 & 3
 2 Bores



6
Males
1




7
feemales
1




136
Total

3 plough Horses Viz. Dobing & Shirding which I brought down when I came to the place a Small Bay Horse which was at the place when I came to it now about 12 years old.



Sheep





27
Old Ewes





6
Lambs
Do




8
old Wethers



2
Lambs
Do




2
Rams





45
Total








Negroes



Names
Age
Size
Names
Age
Size


Stephen
55

Sarah
60
Afflicted wth


Pieras
57



Rheu[matis]m


Solomon
36

Moll
56



David
36

Rachel
36



George
21

Patt
38



Mingo Will
19

Craijo
36



Jack
17

Kitt
36



Cully
16

Hanah
22



L[ittle] Davie
14
5
Milly
15
4′9


L[ittle] Will
12
4′8
Jane
13
5


Joe
11
4′2
Nane
11
4′1½


L[ittle] Guy
8
4
Connelia
9
4′4


Bob
2½

Dinah
11
4′1


Peter
1½

Sal
8
3′9



Stephen
1

Arban
7
3′4


Natt
2

Molly
5
3′3


Old Guy
58

Eve
5
3





Franky

Dead


